Name: Council Regulation (EC) No 1469/2001 of 16 July 2001 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: competition;  Europe;  tariff policy;  fisheries;  trade
 Date Published: nan

 Avis juridique important|32001R1469Council Regulation (EC) No 1469/2001 of 16 July 2001 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway Official Journal L 195 , 19/07/2001 P. 0001 - 0007Council Regulation (EC) No 1469/2001of 16 July 2001amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in NorwayTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(2), and in particular Article 13 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 31 August 1996, by means of two separate notices published in the Official Journal of the European Communities, the Commission announced the initiation of an anti-dumping proceeding(3) and an anti-subsidy proceeding(4) in respect of imports of farmed Atlantic salmon originating in Norway.(2) These proceedings resulted in anti-dumping and countervailing duties being imposed by Council Regulations (EC) No 1890/97(5) and 1891/97(6) in September 1997 in order to eliminate the injurious effects of dumping and subsidisation.(3) In parallel, by Decision 97/634/EC(7), the Commission also accepted undertakings from 190 Norwegian exporters and imports of farmed Atlantic salmon originating in Norway exported to the Community by these companies were exempted from the anti-dumping and countervailing duties by Article 1(2) of those Regulations.(4) The form of the duties was later reviewed and Regulations (EC) No 1890/97 and 1891/97 were replaced by Regulation (EC) No 772/1999(8).B. FAILURE TO COMPLY WITH THE UNDERTAKING(5) The undertakings offered by the Norwegian companies oblige them, inter alia, to charge certain minimum prices when they export the product concerned to the Community and to provide detailed quarterly reports to the Commission of such sales.(6) During a series of visits in November 2000 to the premises of several Norwegian companies with undertakings to verify the data appearing on their sales reports, it was found that one of the exporters visited, Haafa Fish AS (UT No 1/60, TARIC Additional Code 8302, "Haafa fisk AS"), had breached its undertaking by providing misleading information regarding certain sales and not respecting the minimum import prices.(7) The Commission's findings in this respect are set out more fully in Commission Decision 2001/544/EC(9).(8) As acceptance of the undertaking has been withdrawn by the Commission, definitive anti-dumping and anti-subsidy duties should be imposed forthwith against the company concerned.C. CHANGES OF NAME AND OWNERSHIP(9) One Norwegian exporter with an undertaking, Polar Seafood Norway AS (UT No 1/140, TARIC Additional Code 8247 ), advised the Commission that the group of companies to which it belonged had been re-organised and that another company within the group was now responsible for exports to the Community. The company therefore requested that its name be replaced by that of the related company on the list of companies from which undertakings are accepted in the Annex to Decision 97/634/EC.(10) Two other exporters, Hydro Seafood Norway AS (UT No 1/66, TARIC Additional Code 8159 ) and Hydro Seafood Rogaland AS (UT No 1/145, TARIC Additional Code 8256 ) advised the Commission that their ownership and names had changed, and requested that the list of companies from which undertakings are accepted be amended accordingly.(11) Having verified the nature of the requests, the Commission considered that they are all acceptable since the modifications did not entail any substantive changes which would affect the assessment of dumping or subsidisation. Nor do these changes affect any of the considerations on which the acceptance of the undertaking was based.(12) Consequently, the Commission Decision referred to at recital 7 changes the names of Polar Seafood Norway AS, Hydro Seafood Norway AS and Hydro Seafood Rogaland AS to Polar Salmon AS, Marine Harvest Norway AS and Marine Harvest Rogaland AS respectively on the list of companies from which undertakings are accepted in the Annex to Decision 97/634/EC.D. CESSATION OF TRADING(13) The Commission was also advised that two Norwegian companies with undertakings, Delfa Norge A/S (UT No 1/36, TARIC Additional Code 8134 ) and OK-Fish Kvalheim AS (UT No 1/134, TARIC Additional Code 8239 ) had recently ceased trading and had been wound up, or were in the process of being wound up. Accordingly, the names of these companies have been deleted from the list of companies from which undertakings are accepted in the Annex to Decision 97/634/EC.E. VOLUNTARY WITHDRAWAL OF AN UNDERTAKING(14) Following changes in its trading patterns, Nova Sea AS (UT No 1/130, TARIC Additional Code 8235 ), advised the Commission that it wished to withdraw its undertaking. Accordingly, the name of this company has been deleted from the list of companies from which undertakings are accepted in the Annex to Decision 97/634/EC.(15) In view, however, of the voluntary nature of the withdrawal, the company was advised that it could, if it so wished (and subject to certain conditions), offer an undertaking again in the future as a new exporter in accordance with Article 2 of Regulation (EC) No 772/1999.F. AMENDMENT OF THE ANNEX TO REGULATION (EC) No 772/1999(16) In view of all the above, the Annex to Regulation (EC) No 772/1999 which lists the companies exempted from the anti-dumping and countervailing duties should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 772/1999 is hereby replaced by the Annex hereto.Article 21. (a) Definitive countervailing and anti-dumping duties are hereby imposed on imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (TARIC codes: 0302 12 00*21, 0302 12 00*22, 0302 12 00*23 and 0302 12 00*29 ), ex 0303 22 00 (TARIC codes: 0303 22 00*21, 0303 22 00*22, 0303 22 00*23 and 0303 22 00*29 ), ex 0304 10 13 (TARIC codes: 0304 10 13*21 and 0304 10 13*29 ) and ex 0304 20 13 (TARIC codes: 0304 20 13*21 and 0304 20 13*29 ) originating in Norway and exported by Haafa Fish AS.(b) These duties shall not apply to wild Atlantic salmon (TARIC codes: 0302 12 00*11, 0304 10 13*11, 0303 22 00*11 and 0304 20 13*11 ). For the purpose of this Regulation, wild salmon shall be that in respect of which the competent authorities of the Member States of landing are satisfied, by means of all customs and transport documents to be provided by interested parties, that it was caught at sea.2. (a) The rate of the countervailing duty applicable to the net free-at-Community frontier price, before duty, shall be 3,8 %.(b) The rate of the anti-dumping duty applicable to the net free-at-Community frontier price, before duty, shall be EUR 0,32 per kilogram net product weight. However, if the free-at-Community-frontier price, including the countervailing and anti-dumping duties, is less than the relevant minimum price set out in paragraph 3, the anti-dumping duty to be collected shall be the difference between that minimum price and the free-at-Community-frontier price, including the countervailing duty.3. For the purpose of paragraph 2, the following minimum prices shall apply per kilogram net product weight:>TABLE>Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 2001.For the CouncilThe PresidentL. Michel(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ L 288, 21.10.1997, p. 1.(3) OJ C 253, 31.8.1996, p. 18.(4) OJ C 253, 31.8.1996, p. 20.(5) OJ L 267, 30.9.1997, p. 1.(6) OJ L 267, 30.9.1997, p. 19.(7) OJ L 267, 30.9.1997, p. 81. Decision as last amended by Decision 2000/744/EC (OJ L 301, 30.11.2000, p. 82).(8) OJ L 101, 16.4.1999, p. 1. Regulation as last amended by Regulation (EC) No 2606/2000 (OJ L 301, 30.11.2000, p. 61).(9) See page 50 of this Official Journal.ANNEX"ANNEXLIST OF COMPANIES FROM WHICH UNDERTAKINGS ARE ACCEPTED AND THUS EXEMPTED FROM THE DEFINITIVE ANTI-DUMPING AND COUNTERVAILING DUTIES>TABLE>"